07/25/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 21, 2022

             DUSTIN SHAWN PRICE v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
               No. 2009-C-2681     Angelita Blackshear Dalton, Judge


                             No. M2021-00895-CCA-R3-PC


In 2009, a Davidson County jury convicted the Petitioner, Dustin Shawn Price, of first
degree felony murder, first degree premeditated murder, two counts of reckless
endangerment, and three counts of attempted first degree murder. The trial court sentenced
him to life plus forty years of incarceration. The Petitioner appealed his convictions to this
court, and we affirmed the judgments. State v. Dustin Shawn Price, No. M2012-00117-
CCA-R3-CD, 2013 WL 4539034, at *1 (Tenn. Crim. App., at Nashville, Aug. 26, 2013),
no perm. app. filed. Subsequently, the Petitioner filed a petition for post-conviction relief,
claiming that he received the ineffective assistance of counsel, which the post-conviction
court denied after a hearing. After review, we affirm the post-conviction court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which JAMES
CURWOOD WITT, JR. and J. ROSS DYER, JJ., joined.

Ryan C. Caldwell, Nashville, Tennessee, for the appellant, Dustin Shawn Price.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Janice Norman, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                 I. Facts and Background

      This case arises out of two shootings that occurred in Hermitage on March 26 and
March 29, 2008, as well as a third shooting that occurred on November 11, 2008. A
Davidson County grand jury returned a sixteen-count indictment, and the Petitioner
proceeded to trial on two counts of attempted murder for the March 26 shooting and first
degree felony murder, first degree premeditated murder, and three counts of attempted first
degree murder for the March 29 shooting. Id. The counts of the indictment related to the
November 11 shooting were severed, and the Petitioner entered guilty pleas to the
remaining counts of the indictment. Id.
                                        A. Trial

       The following is this court’s summary on appeal of the facts presented at pretrial
hearings and the Petitioner’s trial:

             At the September 10, 2010 hearing on the motion to sever, retired
      Hermitage Police Department Homicide Detective Clinton Vogel testified
      that he first became involved in the case when he was called to respond to
      the March 29, 2008, 10:30 p.m. shooting on Linden Green. In that case, a
      pregnant woman, Heather Silas, was killed and her boyfriend, Aaron Dixon,
      was injured when individuals pulled up in front of the house in a gold-colored
      Nissan or Honda and sprayed the house with 9-millimeter bullets. Two other
      women, Megan Ryman and Kimberly Martin, were in the residence at the
      time of the shooting but were not injured. The house was “absolutely
      riddled” with bullets, and officers recovered twenty spent shell casings and
      seven projectiles from the scene.

              Detective Vogel testified that Dixon and one of the two female victims
      gave him the name of the [Petitioner] as a suspect, with both of them
      informing him that the [Petitioner] had accused Dixon of having committed
      a home invasion/armed robbery at the [Petitioner’s] home three or four days
      earlier, in which he had duct-taped the [Petitioner’s] sister and her friends.
      Dixon also told him that the [Petitioner] drove a gold Nissan Altima, and
      Detective Vogel subsequently learned that the defendant had access to a gold
      Nissan Altima that was registered to his seventeen-year-old sister, Amy
      Price. Detective Vogel stated that the [Petitioner] was stopped in that vehicle
      on March 30. Inside the vehicle, officers found a live 9-millimeter round, a
      baseball bat, a hammer, plant material that appeared to be marijuana, a white
      powder substance, a loaded pistol, a “large grotesque Halloween mask,” blue
      rubber gloves, a blue whiskey bottle bag, and a second loaded firearm that
      was “secreted underneath a panel.”

             Detective Vogel testified that he first learned about the March 26
      shooting from a fellow detective to whom the case had been assigned. In
      that case, an individual wearing a “really ugly scary Halloween-type mask,”
      similar to the one recovered from the [Petitioner’s] vehicle, was seen walking
      with a TEC-9 machine pistol toward the rear of a house on South Graycroft
      and firing numerous shots at the house. A witness reported that a gold-
      colored automobile was parked near his house at the time of the shooting,



                                            2
and the witness identified the [Petitioner] from a photographic lineup as one
of the perpetrators. On the night of the Linden Green shooting, the house on
Graycroft was set on fire.

        Detective Vogel testified that during the course of his investigation, a
man named Mario Brooks came forward to inform the detectives that
Christopher Alexander had sold a TEC-9 pistol to one of Brooks’s
acquaintances, telling the purchaser that there were “two bodies on it,” which
was street terminology meaning that the weapon had been used in two
murders. Brooks told the detectives that his acquaintance had been stopped
by the police, who had recovered the gun. He also told the detectives that he
had spoken to the [Petitioner] on the night of the March 29 shooting and that
the [Petitioner] and Christopher Alexander had admitted their involvement
in the shooting.

        Detective Vogel testified that Brooks was “extremely afraid” of the
[Petitioner] and “let [the detectives] know under no uncertain terms that he
feared for his well-being, if not his life.” He said that on November 11, 2008,
a few weeks after Brooks’s interview with the detectives, Brooks and a
companion were shot and wounded while traveling in the early hours of the
morning at the intersection of Central Pike and South New Hope. When he
responded to the scene, Brooks told him that the [Petitioner] had pulled up
beside him in another vehicle and “started popping caps.”

        Later that same day, officers arrested the [Petitioner] at the home of
Velda Spain, who was the mother of Bobby Spain, a close friend of the
[Petitioner’s]. During that arrest, they recovered some long guns, a
bulletproof vest, digital scales, and a .45-caliber semi-automatic pistol that
was subsequently matched to spent .45-caliber shell casings recovered from
the scene of the Central Pike/South New Hope shooting. Ballistics testing
also matched the 9-millimeter shell casings from the Graycroft and Linden
Green shootings and the live 9-millimeter round recovered from the
[Petitioner’s] car to the TEC-9 pistol that Brooks said had been sold to his
acquaintance by Christopher Alexander.

        Detective Vogel further testified that he had listened to five or six
recorded telephone conversations between the [Petitioner] and Bobby Spain,
which were made on March 26 and March 27, 2008, when Spain was in jail.
He said in those conversations, the [Petitioner] and Spain discussed the
Graycroft and Linden Green shootings and the [Petitioner] “was definitely
looking for [Aaron] Dixon.” On cross-examination, Detective Vogel
testified that he was unaware of any connection between the March 26
Graycroft shooting and the March 29 Linden Green murder other than that



                                       3
the same weapon was used in both shootings and that there was a social
connection between some of the victims. On redirect examination, however,
he recalled that during his recorded conversations with Spain, the [Petitioner]
mentioned that he was looking for not only Aaron Dixon but also Patrick
Fielder, who was one of the victims of the March 26 Graycroft shooting.
According to Detective Vogel, the [Petitioner] expressed his belief that
Fielder had been involved with Dixon in the robbery of his sister. Detective
Vogel also recalled that Brooks told him that the [Petitioner] was searching
for the TEC-9 weapon and believed that Brooks had it.

       ....

         Todd Tinnin, one of the victims of the Graycroft shooting, was at the
residence early on the morning of March 26 with his girlfriend, his
girlfriend’s daughter, and Patrick Fielder when he heard footsteps on the
gravel outside, opened the door, and encountered a man wearing a red mask.
As he was confronting the masked man, Tinnin looked down the road and
saw the [Petitioner] standing beside the open passenger door of a gold car.
The next thing he knew, the [Petitioner] fired several gunshots, one of which
struck a grill and narrowly missed hitting him. Tinnin did not report the
shooting until the house was set on fire a few days later, when he mentioned
it to a fire marshall. The fire marshall then brought in a police detective, who
interviewed Tinnin and showed him a photographic lineup from which he
identified the [Petitioner] as the shooter.

        Investigator Michelle Ray of the Davidson County Sheriff’s
Department, who said she was “the point of contact for the inmate phone
system,” explained the automated computer system that recorded each
Davidson County Jail inmate’s telephone calls and how she was able to
search for and retrieve recordings of telephone calls that had been placed to
the [Petitioner’s] cell phone, as well as those which had been made using the
PIN number that had been assigned to inmate Bobby Spain. She said the
calls to the [Petitioner’s] cell phone had been placed using both Spain’s PIN
number and the PIN number of another inmate who had been housed with
Spain in the Davidson County Jail at one time but who was no longer
incarcerated at the facility when the phone calls were made. Investigator Ray
identified the CDs of those telephone calls, which were admitted as exhibits
at trial and played for the jury following Detective Vogel’s testimony
identifying the [Petitioner’s] voice on the tapes. In the recordings, which are
somewhat difficult to understand, the [Petitioner] related what happened
during the Graycroft shooting, including his having fired at Tinnin outside
on the deck and struck a grill beside him, and his intentions to locate and kill
Dixon.



                                       4
       Two of Aaron Dixon’s friends described how the [Petitioner] had
been searching for Dixon in the days before the March 29 shooting and how
Dixon had been acting nervous and scared of the [Petitioner].

        The two women who were in the house with Dixon and Silas at the
time of the March 29 shooting described the multiple gunshots that were
sprayed into the living room and the front bedroom of the home and how
they sought refuge by jumping into the bathtub. Megan Ryman testified that
she heard one long series of gunshots, a pause as if the shooters were turning
their vehicle around at the end of the dead-end street, and a second long series
of gunshots. Kimberly Martin testified that she and the other three adults in
the house were sitting in the living room when the gunshots started. She said
she initially hit the floor and then ran toward the bathroom, while Silas ran
straight toward what she assumed was her child’s bedroom. Martin, like
Ryman, described hearing an initial long series of gunshots, a pause as if a
car were turning around, and then another series of gunshots.

        One of the [Petitioner’s] friends, Rachel Stanley, explained that the
events that occurred in the case started when she was with the [Petitioner’s]
sister, Amy Price, and another friend at their Antioch home and three men
she had never seen before, two of which were armed with guns and one with
a baseball bat, entered, duct-taped them, ransacked the house looking for
drugs, took their cash and some other small items, and threatened that they
were going to kill the [Petitioner]. She said the [Petitioner] was very angry
about the incident and ranted throughout the next week that he was going to
“fuck somebody up.” After the Graycroft shooting, she overheard the
[Petitioner] say that he had laid in wait outside Patrick Fielder’s home and
fired gunshots at him from a position underneath the house. On the day after
the Linden Green shooting, the [Petitioner] told her that he had “fucked up”
and that “somebody died.”

       Mario Brooks was called to the stand and pled the Fifth Amendment
when asked his age. He then answered “no” to a series of questions including
whether he wanted to tell the prosecutor if he knew the [Petitioner], if he had
given a recorded statement to police, and whether he wanted to talk about
what was in his statement. After a jury-out hearing, the trial court ruled that
the State could introduce parts of Brooks’s videotaped statement to police
under Tennessee Rule of Evidence 803(26) as a prior inconsistent statement.
The State then resumed questioning Brooks, who at first testified that he did
not remember giving a statement to police. When then asked about whether
he had made specific statements during the interview, he replied at various
times that he did not remember, that he did not think so, that the statement



                                       5
      was not true, that he had not said certain things, or that yes, he had made the
      statement.

              During his testimony, Brooks acknowledged having said that the
      defendant told him that he had “shot up” the Graycroft and Linden Green
      houses and that the defendant had asked him to provide him with an alibi for
      the Linden Green murder. On cross-examination, he acknowledged having
      told the police that Christopher Alexander had sold the TEC-9 gun to his
      (Brooks’s) brother for $150. On redirect and recross examinations, he
      testified that he did not tell the police the truth and made the statement at the
      request of his brother, who was in trouble with the law at the time.

             The State later recalled Detective Vogel, who identified the CD of his
      interview with Mario Brooks. The State then played a brief portion of the
      tape, which, according to the prosecutor, contained only those statements that
      were inconsistent with Brooks’s trial testimony. The tape was not admitted
      as an exhibit and is not in the record before this court.

              The [Petitioner’s] sister, Amy Price, testified on the [Petitioner’s]
      behalf that the [Petitioner] was with her at a party during the time of the
      Linden Green murder. Detective Vogel, who was recalled as a rebuttal
      witness for the State, testified that Price told him in an interview after the
      murder that the [Petitioner] had called her at about the time of the Linden
      Green shooting and that, during the call, she had heard the sound of at least
      fifteen gunshots and the [Petitioner] yelling over the phone, “This is for you.”

Price, at *1-6. Based on this evidence, the jury convicted the Petitioner of first degree
felony murder, first degree premeditated murder, two counts of reckless endangerment, and
three counts of attempted first degree murder. The trial court imposed a total effective
sentence of life plus forty years in the Department of Correction. Id. at *1.

                            B. Post-Conviction Proceedings

       The Petitioner filed a petition for post-conviction relief, pro se, which was later
amended by appointed counsel, alleging that he had received the ineffective assistance of
counsel on numerous bases; relevant to this appeal, he alleged that trial counsel
(“Counsel”) was ineffective in cross-examining the State’s witnesses and in failing to
present a defense by not calling alibi witnesses or expert witnesses.

        The following evidence was presented at a hearing on the petition: The Petitioner
testified that Counsel had been his “family attorney” since the Petitioner was a teenager
and that he initially retained Counsel to represent him at trial until he ran out of money;
Counsel represented him pro bono for the remainder of the case. The Petitioner stated that



                                             6
Counsel visited him in jail prior to trial but that they did not prepare for trial during that
time. The Petitioner recalled that he faced a multiple-count indictment with open file
discovery. Because of the size of the case, the Petitioner wished that Counsel had filed a
bill of particulars. The Petitioner stated that he had filed his post-conviction petition seven
years prior to the hearing but stated that he was not ready to present the evidence at the
post-conviction hearing.

        The Petitioner testified that there was a lot of evidence presented at trial that was
not in the discovery file, including Christopher Alexander’s and Rachel Stanley’s
statements. The Petitioner agreed that Counsel filed a notice of alibi but then failed to
subpoena the alibi witness whom the Petitioner identified as Ashley Tuggle. He stated
that, at the time of the March 29 shooting, he was with Ms. Tuggle at a gas station. The
Petitioner stated that Counsel never contacted or subpoenaed Ms. Tuggle, but he agreed
that he did not give her contact information to Counsel prior to trial. The Petitioner also
testified that Counsel never sought to obtain evidence of his using a credit card at that gas
station at the time of shooting, which would have been useful evidence in proving his alibi.
Further, Counsel never sought video footage from the gas station’s security cameras, which
might have placed the Petitioner there.

       The Petitioner recalled that the State offered him a thirty-year sentence in exchange
for a guilty plea for the March shootings and that he should have agreed to the offer. The
Petitioner stated that Counsel should have, but did not, hire a ballistics expert. Counsel did
employ an investigator to work on the case, and the investigator interviewed multiple
witnesses. The Petitioner also wanted a voice expert to testify that the Petitioner’s jailhouse
phone calls that were played for the jury and contained inculpatory statements were not
actually of the Petitioner’s voice. The Petitioner stated that Counsel simply was not
prepared for trial. He also stated that Counsel talked him out of testifying and giving his
version of the events.

       As to the alibi witnesses the Petitioner wanted to introduce at trial, he agreed that
his post-conviction petition had been pending for seven years but stated that he needed
more time to contact the witnesses. He stated that his defense was that he was in the area
of the shooting, which alibi witnesses could attest to, but that he did not participate in the
shooting. The Petitioner identified Leray Bender, Rico Bender, and Ashley Tuggle as
potential favorable witnesses.

       On cross-examination, the Petitioner stated that there were multiple recorded
statements from witnesses that the defense did not obtain prior to trial. The Petitioner
conceded that Counsel introduced the fact that the Petitioner’s hands tested negative for
gunpowder residue the day after the shooting but said Counsel did not “press the issue”
that the Petitioner was not the shooter. The Petitioner explained that he dropped the
shooter, Christopher Alexander, off and went to the gas station. He stated that Mr.
Alexander admitted to the March shootings and later pleaded guilty, and that he would



                                              7
have testified in the Petitioner’s defense if Counsel had sought him out to testify.

        Counsel testified that he had represented the Petitioner in juvenile court proceedings
and was retained in this case. Counsel recalled that the State initially offered a twenty-year
plea deal to second degree murder for the victim’s March death. Counsel recalled that he
was representing the Petitioner in several cases at the time related to these events and that
the Petitioner was exonerated in the other cases. Counsel stated that it was the Petitioner’s
thinking that, based on his standing in the community, witnesses would not show up to his
trial to testify against him in this homicide, and so, the Petitioner elected to go to trial.
When the witnesses arrived in court, the Petitioner changed his mind but the State raised
the plea offer to thirty years. The Petitioner declined the second offer. Counsel recalled
discussing the evidence against the Petitioner with him. He stated that the victim was a
ten-weeks-pregnant female who was inside the house when the shooting occurred. The
Petitioner was a savvy and intelligent individual, and Counsel stated that the Petitioner was
aware of everything happening.

        Counsel testified that he had reread his case notes and stated that the Petitioner had
given him names of three alibi witnesses – Rachel Stone, Rico Bender, and Leray Bender.
Counsel retained a private investigator who interviewed, or attempted to interview, all three
people as well as the Petitioner’s sister. None of the four could provide an alibi, and
Counsel felt that none of them except the Petitioner’s sister would give favorable
testimony. Counsel was cautious with the alibi witnesses because, on the notice of alibi,
he was required to provide the witnesses’ contact information, which would allow the
prosecution an opportunity to investigate their backgrounds. Counsel did call the sister to
testify because he felt she was a good witness.

        Counsel testified that he met with the Petitioner six months prior to trial and had an
agenda for how he planned to prepare for trial, which included getting the preliminary
hearing transcript, filing pre-trial motions, obtaining all recorded statements and reports,
filing a notice of alibi, and subpoenaing witnesses. In regard to obtaining a ballistics expert,
Counsel testified that he cross-examined the State’s “gun guy” on the inconsistencies of
ballistic science. Counsel recalled filing a motion to exclude the ballistics evidence. He
recalled consulting with a former ballistics analyst but decided not to call him as a witness.
As for the aforementioned “voice expert,” Counsel stated that there was no reason to obtain
one because it was the Petitioner’s voice on the calls, which he stated was a distinctive
voice.

        Counsel stated that he wished the Petitioner would get a new trial because Counsel
had failed him by not insisting he take the State’s plea deal. Counsel noted that he had
filed a bill of particulars.

       On cross-examination, Counsel testified that he did not remember the issue of the
Petitioner’s credit card being used at the gas station, records of which he stated would have



                                               8
been easily obtained. Counsel testified that he received a report from the investigator and
would have pursued every available avenue of defense from that report. He agreed that no
experts were hired by the defense, but that he relied on cross-examination of the State’s
experts. Counsel testified that he cross-examined the State’s cell phone expert about his
qualifications which Counsel believed were inadequate. Counsel studied the subject of
telephonic communications prior to trial and felt that his cross-examination of the State’s
cell phone expert was sufficient.

        As for the Petitioner’s proposed alibi witnesses, Counsel felt that they could not
establish a solid alibi and that calling them as witnesses was risky based on their
impeachment exposure. He stated that the theory of defense was that no positive
identification of the Petitioner had been made and that all the evidence was circumstantial,
which was also one of the reasons the Petitioner received a favorable plea offer from the
State. Counsel recalled that when the Petitioner saw the witnesses against him being
sworn, Counsel asked for a recess to allow the Petitioner to settle with the State, but they
could not come to an agreement. He stated that the Petitioner was “sophisticated” in his
understanding of criminal matters and was also very connected to the community.

       On redirect-examination, Counsel clarified that he did call the Petitioner’s sister as
an alibi witness who testified that the Petitioner was with her at a party when the shooting
occurred.

        The post-conviction court issued an order denying the Petitioner relief and stating
the following:

              In the present case, the Petitioner first alleges that [Counsel] was
       ineffective by failing to adequately communicate and review evidence with
       him and help him understand the nature of the charges. To show that
       [Counsel] was ineffective on this issue, the Petitioner would have to show
       that [Counsel] was deficient in his performance by failing to adequately
       communicate with him. On this issue, the Court credits [Counsel’s] post-
       conviction testimony that he met with [the Petitioner] in preparation for trial.
       [Counsel] maintained records to confirm his meetings with [the Petitioner]
       and action items taken in preparation for trial. During their conversations,
       [Counsel] discussed with [the Petitioner] the State’s offer of twenty years,
       the nature of the charges and punishment. During his post-conviction
       testimony, [the Petitioner] failed to provide testimony contrary [to
       Counsel’s] testimony of their meetings prior to the trial. [The Petitioner]
       admitted that [Counsel] visited with [the Petitioner] while he was
       incarcerated. However, [the Petitioner] failed to provide context of his
       meetings with [Counsel] that would show that [Counsel] inadequately
       communicated with [the Petitioner].




                                              9
       It is well established that the Petitioner’s trial attorney had a duty to
reasonably investigate and communicate with the Petitioner regarding his
case. This Court does not believe that [Counsel] neglected that duty.
Considering [Counsel’s] testimony regarding his meetings with [the
Petitioner], and the documentation within his files to confirm the meetings,
this Court does not believe that clear and convincing evidence exists that
[Counsel] performed deficiently in his representation of the Petitioner on this
issue.

        [The Petitioner] next alleges that [Counsel] was deficient in his
representation by failing to call material witnesses to establish an alibi
defense. In his written amended petition for post-conviction relief, [the
Petitioner] asserts that [Counsel] failed to interview and call to testify at trial
Rico Bender who could have established that [the Petitioner] was not at the
scene of the shooting. At the post-conviction hearing, [the Petitioner]
included Ashley Tuggle and LeRay Bender in his assertion that [Counsel]
failed to interview and call alibi witnesses. At the post-conviction hearing,
[Counsel] testified that in a meeting with [the Petitioner] on April 5, 2010,
[the Petitioner] gave him the names of Rachel Stone, Rico Bender, and
LeRay Bender. [The Petitioner] admitted that he did not give Ashley
Tuggle’s name as an alibi witness to [Counsel]. [Counsel] testified that his
file notes indicate that he spoke with Ms. Stone and Rico Bender. He
believed that his investigator spoke with LeRay Bender. After talking with
Ms. Stone and Rico Bender, [Counsel] determined that it was in [the
Petitioner’s] best interest to not call them to testify because they would not
have been able to establish an alibi for [the Petitioner]. According to the
notes in [Counsel’s] file, the witnesses were at a party in Mt. Juliet,
Tennessee prior to the shooting, and would not have been able to establish
the whereabouts of [the Petitioner]. Based on the inability of the witnesses
to establish an alibi for [the Petitioner], [Counsel] explained to him that it
was in his best interest to not call them to testify at trial.

       ....

        [Counsel] maintains that his decision to not call Ms. Stone, Rico
Bender, and LeRay Bender to testify at trial was because after his
investigation of their proposed testimony, they would not have been able to
establish an alibi defense for [the Petitioner]. By concluding that it was not
in [the Petitioner’s] best interest to call the proposed witnesses to testify at
trial based on their inability to establish an alibi, this Court does not believe
that he performed deficiently in his representation of the Petitioner on this
issue. It should be noted that [Counsel] did call [the Petitioner’s] sister as an
alibi witness.



                                        10
        Even if the Court found that [Counsel’s] performance was deficient
on this issue, the Petitioner would have to show that he was prejudiced by
[Counsel’s] failure to call witnesses to establish an alibi. To prevail on this
issue, the Petitioner would have to show that the outcome of the trial would
have been different had the witnesses been called to testify. As noted,
[Counsel] called [the Petitioner’s] sister as an alibi witness. As it relates to
the testimony of Rachel Stone, and Rico and LeRay Bender, [the Petitioner]
failed to produce them at the post-conviction hearing to show that they could
have established an alibi for [the Petitioner], thereby showing that the
outcome of the trial would have been different. As such, the Petitioner has
failed to show that his trial attorney was ineffective on this issue.

        The Petitioner next alleges that his trial attorney was ineffective by
not providing discovery and failing to employ a voice analyst and ballistics
expert. Although not alleged in the amended petition, [the Petitioner] argued
at the hearing that his trial attorney was ineffective by not seeking his credit
card records to show that he had purchased lemonade and cigarettes at the
Marathon gas station at the time of the shooting. [The Petitioner] contends
that a voice analyst could have established that the voice on the recorded jail
calls was not that of [the Petitioner]. Additionally, [the Petitioner] asserts
that that a ballistics expert would have shown that “the bullet did not come
from the gun.” On the issue of providing discovery to [the Petitioner], the
Court credits [Counsel’s] testimony that he went over the evidence with [the
Petitioner]. Additionally, contrary to [the Petitioner’s] contention that
[Counsel] failed to file a motion for bill of particulars, [Counsel] testified,
and it is confirmed in the Court’s record, that [Counsel] filed a motion for
bill of particulars seeking the identity of victims alleged in the indictment.
The Court notes that during his postconviction testimony, [Counsel]
referenced detailed notes maintained in his file in preparation of the trial in
this case. With regards to [Counsel’s] failure to employ a voice analyst, the
Court credits [Counsel’s] testimony that after listening to the recorded jail
calls, he had no reason to believe that the voice on the recordings was not
that of [the Petitioner]. Regarding [Counsel’s] failure to employ a ballistics
expert, the Court credit [Counsel’s] testimony that he utilized the 2009
National Academy of Science Report to cross examine the State’s ballistics
witness on the reliability of tool mark and pattern evidence. As to [the
Petitioner’ contention that [Counsel] failed to seek credit card records, the
Court credits [Counsel’s] testimony that he did not recall having a discussion
with [the Petitioner] about his purchases at the Marathon gas station.

       As noted supra with regards to the strategy decisions of trial counsel,
this Court finds that [Counsel] made informed decisions on the issues alleged



                                      11
       by the Petitioner based on the information that [Counsel] had at the time. As
       such, this Court finds that the Petitioner has failed to show that his trial
       attorney performed below an objective standard of reasonableness.
       Furthermore, the Court notes that [the Petitioner] has failed to provide
       evidence through the testimony of a voice analyst or ballistics expert, or
       credit card records for this Court’s consideration to show that such evidence
       would have changed the outcome of the trial.

               It is apparent that [the Petitioner] exercised his constitutional right to
       plead not guilty as evidenced by the case proceeding to a jury trial. [Counsel]
       acknowledged that as counsel, it is his job to advise his client; as counsel, the
       trial attorney cannot make the decision for the client. [The Petitioner] has
       failed to show that [Counsel] “tried to force him to plead guilty.” To the
       contrary, upon [the Petitioner’s] decision to not accept the State’s offer, as
       evidenced by the action items noted in his file, [Counsel] took reasonable
       measures to prepare for trial. Therefore, the Court finds that the Petitioner
       has failed to show that his trial attorney was deficient on this issue.

              Having found that Petitioner has failed to meet the burden for his
       claim of ineffective assistance of counsel pursuant to Strickland, this Court
       finds the Petitioner’s claims are without merit.

(footnotes omitted).

       It is from this judgment that the Petitioner now appeals.

                                         II. Analysis

       On appeal, the Petitioner contends that the post-conviction court erred when it
denied his petition because he received the ineffective assistance of counsel. He contends
that Counsel did not present a defense against the State’s evidence by failing to call any
witnesses in the Petitioner’s defense, including certain expert witnesses such as a
telecommunications expert or a voice analyst. He contends that Counsel did “minimal”
work in his representation of the Petitioner. The State responds that the record makes clear
that Counsel effectively represented the Petitioner and made reasonable and strategic
decisions in his pretrial preparation and during investigation and trial. We agree with the
State.

       In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional
right. T.C.A. § 40-30-103 (2018). The petitioner bears the burden of proving factual
allegations in the petition for post-conviction relief by clear and convincing evidence.
T.C.A. § 40-30-110(f) (2018). The post-conviction court’s findings of fact are conclusive



                                              12
on appeal unless the evidence preponderates against it. Fields v. State, 40 S.W.3d 450,
456-57 (Tenn. 2001). Upon review, this Court will not re-weigh or re-evaluate the
evidence below; all questions concerning the credibility of witnesses, the weight and value
to be given their testimony and the factual issues raised by the evidence are to be resolved
by the trial judge, not the appellate courts. Momon v. State, 18 S.W.3d 152, 156 (Tenn.
1999); Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997). A post-conviction court’s
conclusions of law, however, are subject to a purely de novo review by this Court, with no
presumption of correctness. Id. at 457.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9 of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d
453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following
two-prong test directs a court’s evaluation of a claim for ineffectiveness:

               First, the [petitioner] must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the [petitioner] by
       the Sixth Amendment. Second, the [petitioner] must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the [petitioner] of a fair trial, a trial whose
       result is reliable. Unless a [petitioner] makes both showings, it cannot be
       said that the conviction or death sentence resulted from a breakdown in the
       adversary process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Melson, 772 S.W.2d 417, 419
(Tenn. 1989).

        In reviewing a claim of ineffective assistance of counsel, this Court must determine
whether the advice given or services rendered by the attorney are within the range of
competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To
prevail on a claim of ineffective assistance of counsel, a petitioner must show that
“counsel’s representation fell below an objective standard of reasonableness.” House v.
State, 44 S.W.3d 508, 515 (Tenn. 2001) (citing Strickland, 466 U.S. at 688).

       When evaluating an ineffective assistance of counsel claim, the reviewing court
should judge the attorney’s performance within the context of the case as a whole, taking
into account all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell, 753
S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court must evaluate the
questionable conduct from the attorney’s perspective at the time. Strickland, 466 U.S. at
690; Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982). In doing so, the reviewing court must
be highly deferential and “should indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.” Burns, 6 S.W.3d at 462.




                                               13
Finally, we note that a defendant in a criminal case is not entitled to perfect representation,
only constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn.
Crim. App. 1996). In other words, “in considering claims of ineffective assistance of
counsel, ‘we address not what is prudent or appropriate, but only what is constitutionally
compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting United States v. Cronic,
466 U.S. 648, 665 n.38 (1984)). Counsel should not be deemed to have been ineffective
merely because a different procedure or strategy might have produced a different result.
Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim. App. 1980). “The fact that a
particular strategy or tactic failed or hurt the defense does not, standing alone, establish
unreasonable representation. However, deference to matters of strategy and tactical
choices applies only if the choices are informed ones based upon adequate preparation.”
House, 44 S.W.3d at 515 (quoting Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)).

        If the petitioner shows that counsel’s representation fell below a reasonable
standard, then the petitioner must satisfy the prejudice prong of the Strickland test by
demonstrating “there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694; Nichols v. State, 90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability must
be “sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694;
Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994). A petitioner is not entitled to relief
from his conviction on this ground unless he can produce a material witness who (a) could
have been found by a reasonable investigation and (b) would have testified favorably in
support of his defense if called. Otherwise, the petitioner fails to establish the prejudice
requirement mandated by Strickland. Black v. State, 794 S.W.2d 752, 757-58 (Tenn. Crim.
App. 1990).

        The Petitioner contends that Counsel was ineffective for failing to present an
adequate defense, specifically by not presenting expert witnesses or alibi witnesses. The
post-conviction court found that Counsel had conducted an adequate investigation into the
witnesses’ alleged ability to provide an alibi for the Petitioner and made a reasonable
decision not to call them as witnesses based on their impeachment risk or unfavorable
testimony. As for the Petitioner’s claim that Counsel should have called certain experts to
testify, the post-conviction court found that Counsel made a strategic decision to cross-
examine the State’s experts rather than present additional experts. Furthermore, the post-
conviction court found that Counsel was prudent when he concluded that calling additional
expert witnesses would not help the Petitioner’s case, particularly the voice analyst because
the Petitioner’s voice clearly was on the jailhouse recordings.

       The evidence does not preponderate against the post-conviction court’s findings.
Counsel testified that he was well prepared for trial and had met with the Petitioner
numerous times. Many decisions that Counsel made were done just before or during trial
after the Petitioner elected to reject the State’s plea offer. Such strategic or tactical
decisions are given deference on appeal if the choices are informed and based upon



                                              14
adequate preparation. See Goad, 938 S.W.2d at 369; see also Hellard v. State, 629 S.W.2d
4, 9 (Tenn. 1982). Counsel testified that he saw no reason to call additional expert
witnesses, because, in his estimation of their potential testimony, they would not have aided
the Petitioner’s defense. Counsel, however, testified that he was effective on cross-
examination of the State’s experts and made some headway during their testimony. As for
the alibi witnesses, Counsel testified that he and his hired investigator met with and
interviewed the witnesses when possible and that Counsel judged their testimony to be
unfavorable or unhelpful to the Petitioner’s case. Again, we will not second guess this
decision as the evidence shows it was based on adequate preparation. Id. Additionally,
the Petitioner did not present any of the proposed witnesses at the post-conviction hearing.
As we have noted, the Petitioner is responsible for presenting at the post-conviction hearing
the witnesses whose testimony he claims would have changed the outcome of his trial.
Black, 794 S.W.2d at 757-58. His failure to do so dictates that he falls short of proving the
required standard of prejudice. Id. The Petitioner is not entitled to relief.

                                      III. Conclusion

       After a thorough review of the record and the applicable law, we conclude the post-
conviction court properly denied the Petitioner’s petition for post-conviction relief. In
accordance with the foregoing reasoning and authorities, we affirm the judgment of the
post-conviction court.


                                                   ________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                             15